Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-15 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wu (US 2010/0113280).
Regarding claims 1, 8, 9, 10, 11; Wu teaches a superconductor tape (para. 0053) prepared by MOCVD (para. 0048, 0049), the tape comprising a film thickness of 3 micrometers (para. 0037, 0088) and non c-axis orientation is negligible (negligible overlaps or anticipates a value of less than approximately 10%; para. 0021), and a critical current density greater than 4 MA/cm2 at 77 K (both transverse and longitudinal critical current density is larger than 4 MA/cm2 at 77 K, fig. 13; para. 0037, para. 0088). 
Additionally, it appears that the critical current density is measured in a zero applied magnetic field as an applied magnetic field would reduce the critical current value. See Fig. 19a-b; para. 0043, 0107. In the alternative, if an applied magnetic field is present in the fig. 13 data, then the critical current values recorded would meet the 
Regarding claim 1, Wu teaches a critical current density that overlaps with the claimed invention and that the film is produced by MOD. Therefore, it appears that the film of Wu art exhibits a precursor to film conversion efficiency that overlaps with the claimed range. 
Regarding claims 2-3, 12-13, Wu teaches that the film is YBa2Cu3O7 (para. 0048).
Regarding claim 4, 14; it appears that a film that exhibits a critical current density and a c-axis percentage of the superconductor film taught by Wu and overlapping with the claimed range is necessarily substantially uniform absent a showing to the contrary. Therefore, it appears that the tape of Wu is substantially uniform as the critical current density and c-axis percentage of the superconductor film of Wu overlaps with the claimed range. 
Regarding claims 5, 15, Wu teaches that the critical current density overlaps with the claimed invention and that the film is produced by MOD (para. 0037-0038). Additionally, it appears that the term “observable” is broad such that this includes observable by the unassisted eye. Therefore, it appears there is no observable mis-oriented grain growth absent a showing to the contrary.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sathyamurthy (US 2011/0245083) in view of Goyal (US 2012/0264612).
Regarding claims 1, 8, 10; Sathyamurthy teaches fabricating a superconductor tape by MOD (para. 0029-0031, 0068), the tape comprising a film having a thickness of 1-5 micrometers (abstract) and a critical current density greater than approximately greater than 2 MA/cm2 at 77K in a zero applied magnetic field (para. 0016, 0049). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Sathyamurthy fails to teach that the superconductor tape is formed by MOVD.
Goyal teaches that the YBCO superconductor is produced by MOCVD (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide the YBCO of Sathyamurthy made by MOCVD in order to make the YBCO by a known process in the art as taught by Goyal.
Goyal teaches a superconductor made by MOVD (para. 0021, abstract) wherein the superconductor film has a formula of REBa2Cu3O7 (para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide the YBCO of Sathyamurthy having the formula of REBa2Cu3O7 in order to provide a known configuration in the art as taught by Goyal.
	Regarding claims 1, 4, 9, 10, 11, 14; Sathyamurthy teaches that the film has an intermediate film having a defect density of less than 20% and the thickness of the film is 1-5 micrometers (abstract). Additionally, it appears that the c-axis content of Sathyamurthy overlaps with the claimed amount. See para. 0042, 0048 and US 6673387 at col. 22, lines 1-27 (incorporated by reference). Additionally, Sathyamurthy teaches a critical current density that overlaps with the claimed invention and Goyal teaches that the film is produced by MOD. Therefore, it appears that the film of the prior art exhibits a precursor to film conversion efficiency that overlaps with the claimed range. 
Regarding claims 2-3, 12-13, 11-12, Sathyamurthy teaches that the film is YBCO (para. 0005, 0014).	
	Regarding claims 5, 15, Sathyamurthy teaches that the film is homogenous and that the critical current density that overlaps with the claimed invention and that the film is produced by MOD (abstract). Additionally, it appears that the term “observable” is broad such that this includes observable by the unassisted eye. Therefore, it appears there is no observable mis-oriented grain growth absent a showing to the contrary.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sathyamurthy (US 2011/0245083) in view of Goyal (US 2012/0264612) and Thieme (US 2006/040830).
Sathyamurthy teaches a method as described above in claim 1, but fails to teach the precursor to film conversion efficiency is a result of a conversion of precursor to film performed within a gap in a range from less than 1 mm to approximately ¼ inch.
Thieme, however, teaches a method of making superconductor articles (abstract) wherein the conversion of the precursor film is performed within a gap in a range that overlaps with the claimed range (gap including the width of the superconductor filament and gap to either side of the filament (540); para. 0054; fig. 5c).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the conversion of the precursor film is performed within a gap in a range that overlaps with the claimed range (gap including the width of the superconductor filament and gap to either side of the filament) in Sathyamurthy in order to provide a method parameter known in the art as taught by Thieme. 
Additionally, as the prior art teaches a substantially similar method step of converting the precursor within a gap, it appears that the precursor to film conversion efficiency naturally flows from the prior art.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu and Thieme (US 2006/040830).
Wu teaches a method as described above in claim 1, but fails to teach the precursor to film conversion efficiency is a result of a conversion of precursor to film performed within a gap in a range from less than 1 mm to approximately ¼ inch.
Thieme, however, teaches a method of making superconductor articles (abstract) wherein the conversion of the precursor film is performed within a gap in a range that overlaps with the claimed range (gap including the width of the superconductor filament and gap to either side of the filament (540); para. 0054; fig. 5c).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the conversion of the precursor film is performed within a gap in a range that overlaps with the claimed range (gap including the width of the superconductor filament and gap to either side of the filament) in Wu in order to provide a method parameter known in the art as taught by Thieme. 
Additionally, as the prior art teaches a substantially similar method step of converting the precursor within a gap, it appears that the precursor to film conversion efficiency naturally flows from the prior art.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sathyamurthy (US 2011/0245083) in view of Goyal (US 2012/0264612) and Selvamanickam (US 2004/0247779).
Sathyamurthy teaches a method as described above in claim 1, but fails to teach that the conversion of the precursor is performed within a gap in a range from less than 1 mm to approximately ¼ inch.
Selvamanickam, however, teaches a method for MOCVD deposition (abstract) wherein the deposition/conversion chamber has a gap of 29 mm for the purpose of allowing necessary heating and vapor delivery (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the deposition/conversion chamber has a gap of 29 mm in Sathyamurthy in order to allow for necessary heating and vapor delivery.

Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu in view of Selvamanickam (US 2004/0247779).
Wu teaches a method as described above in claim 1, but fails to teach that the conversion of the precursor is performed within a gap in a range from less than 1 mm to approximately ¼ inch.
Selvamanickam, however, teaches a method for MOCVD deposition (abstract) wherein the deposition/conversion chamber has a gap of 29 mm for the purpose of allowing necessary heating and vapor delivery (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the deposition/conversion chamber has a gap of 29 mm in Wu in order to allow for necessary heating and vapor delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735